Citation Nr: 1648062	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-24 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-Department of Veterans Affairs medical facility on June 6, 2012, under the Millennium Health Care Act, 38 U.S.C.A. § 1725 (West 2014).




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to August 1990.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a decision of the Orlando, Florida, Department of Veterans Affairs (VA) Medical Center (VAMC), which denied reimbursement of medical expenses the Veteran had incurred at Florida Hospital on June 6, 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On June 6, 2012, the Veteran received medical care at Florida Hospital, a private hospital open to the public.

2.  His service-connected disabilities are a restrictive lung defect, hypertension with hypertensive heart disease, Meibomian gland dysfunction, erectile dysfunction, right foot pes planus, bilateral eye floaters, and phimosis.  These disabilities are not rated as totally (i.e., 100-percent) disabling, either singularly or in combination, nor has it been determined that he is unemployable on account of them.

3.  The treatment he received on June 6, 2012, was not for or related to any of these service-connected disabilities or of such an emergent nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.



CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the portion of medical expenses incurred on June 6, 2012, which has not already been paid.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1002 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has specific duties to notify and assist claimants in the development of claims.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  However, because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are inapplicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2016).

VA provided this required notice in a July 2012 letter.


The Board sees that, on his VA Form 9, Appeal to the Board, the Veteran requested a hearing before the Board.  That hearing was held in February 2015.  The undersigned Veterans Law Judge (VLJ) of the Board presided.  The Veteran testified he had a rash on his leg, which he had shown to his sister-in-law, who told him he needed to go to a doctor.  He stated he called VA on a Sunday and was told to come in the next day.  He added that, when he went in the next day, VA employees sent him to the nearest hospital, which was Florida Hospital.  Once there, doctors did not know what it was that he had on his leg.  He expressed frustration that VA sent him to the private facility, but wanted Social Security to pay for his visit there, which he believes was a valid medical emergency.  

II. Analysis

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2016). 

While the Veteran alleges that VA provided him authorization for the treatment, the evidence does not show that an application for authorization was ever filed by him or that authorization was actually granted - either expressly or implicitly.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA for medical services received at Florida Hospital.  38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, 17.54 (2016).

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow payment or reimbursement for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. §§ 1725, 1728 (West 2014).  

To establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions.  First, there must be a showing that the care was for a service-connected disability, for a nonservice-connected disability that is aggravated by a service-connected disability, for any disability in the case of a Veteran who is permanently and totally disabled by a service-connected disability, or for any disability in the case of a Veteran participating in a rehabilitation program.  Second, the services must be for a medical emergency, such that delay in seeking treatment would have been hazardous to life or health.  Finally, no VA or other Federal facility could have been feasibly available and seeking prior authorization was not reasonable.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2016); see also Zimick v. West, 11 Vet. App. 45, 49 (1998). 

The Veteran's service-connected disabilities are restrictive lung defect, hypertension with hypertensive heart disease, Meibomian gland dysfunction, erectile dysfunction, right foot pes planus, bilateral eye floaters, and phimosis.  The treatment at issue was for cellulitis of his left lower extremity, so for something other than these service-connected disabilities.  The record does not show, nor has he alleged, that this condition precipitating the treatment in question was either related to or aggravated by his service-connected disabilities.  Moreover, none of his service-connected disabilities is rated as totally, i.e., 100-percent disabling, including on the basis of unemployability.  Thus, entitlement to payment pursuant to 38 U.S.C.A. § 1728 is unwarranted.  The Board resultantly must turn to the law regarding reimbursement of emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725.


Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, 113 Stat. 1556 (hereinafter, the Act).  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following requirements:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);


(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  

38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2016).

An emergency is defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

The record shows that on June 6, 2012, the Veteran presented to Florida Hospital's emergency services with water blisters on his leg.  The intake examiner noted this was a re-check of a left lower extremity rash.  The Veteran was released on the same day.  

In a July 2012 decision, the VAMC having jurisdiction over this claim determined the Veteran had a health-care contract, as he had Medicare A and B.  Thus, payment was denied because it determined he did not meet all of the criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 to warrant medical reimbursement.

In response, the Veteran stated that he called VA regarding the blisters on his leg and was advised to apply cortisone to his rash and blisters, which were "dripping" (presumably meaning draining).  He said he subsequently was seen by VA and sent to Florida Hospital by VA employees.

The Board has reviewed the relevant evidence of record and, based on the totality of this evidence, finds that the Veteran's care on June 6, 2012, unfortunately does not meet the criteria set out in 38 U.S.C.A. § 1725 for payment or reimbursement.  Specifically, the treatment received was for a non-emergent condition.

Initially, the Board sees the VAMC denied the claim based on the fact that the Veteran had coverage under a health-plan contract, here, Medicare.  The Board, however, disagrees that the denial should be based on this criterion, as a decision recently issued by the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that this circumstance (i.e., having even partial expense coverage by another entity) did not prevent a claimant from being reimbursed under 38 U.S.C.A. § 1725.  See Staab v. McDonald, 28 Vet. App. 50 (2016).  Regardless of that concession, the Veteran must meet all the criteria to be entitled to payment or reimbursement of the medical expenses at issue, so all seven other requirements of the eight total.  

Here, however, the Veteran does not meet the criterion of having been treated for an emergent condition.  In the June 6, 2012, treatment record, the examiner indicated the Veteran was being seen for a "re-check" of a left lower extremity rash that had lasted five (5) days.  The examiner circled "mild" as to the severity of the condition.  The examiner wrote that the Veteran reported that he had elevated his leg, and the symptoms had improved and that the symptoms were "better today."  The Veteran did not have a fever, and the examiner observed the Veteran was not in acute distress.  The examiner diagnosed cellulitis of the left lower extremity and noted the Veteran's condition had "improved."

It is clear, then, from the documentation that the Veteran had been treated at this same facility three days prior; however, reimbursement for treatment he received at that time is not before the Board.  This claim relates to the treatment he received, instead, exclusively on June 6, 2012.  This June 6, 2012, medical record from Florida Hospital shows he was being treated for a non-emergent condition.  Specifically, he was being re-checked, and his symptoms were noted to be improved.  While the Board recognizes that he felt that treatment for the water blisters on his leg constituted emergency treatment, that alone does not make treatment emergent; and it cannot be said that a reasonable person would view their life in danger when seen for follow-up, at least not given the circumstances presented.

Therefore, because the facts of this case do not meet the medical-emergency requirement for emergent treatment on June 6, 2012, under 38 U.S.C.A. § 1725, reimbursement cannot be granted.  The Board need not address other criteria such as the feasible availability of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  While, again, the VAMC denied the claim on a different basis, the Veteran is not prejudiced by this because it is still a denial for failure to meet all the criteria necessary for payment or reimbursement.  Id.  Therefore, the result is the same.



ORDER

Payment of or reimbursement for the portion of the Veteran's private medical expenses incurred on June 6, 2012, which was not covered by his Medicare insurance, is denied under the provisions of 38 U.S.C.A. § 1725.



____________________________________________
KEITH K. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


